Citation Nr: 0119558	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  94-19 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1970.  He also had service as a merchant seaman from May 20 
to August 21, 1991, and from August 29 to December 31, 1991, 
that is not considered active service for VA purposes.  
38 C.F.R. §§ 3.6 and 3.7 (2000).

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1993 RO rating decision that determined 
there was no new and material evidence to reopen a claim for 
service connection for a psychiatric disability, and denied 
service connection for a heart disability.  A May 1996 Board 
decision denied the application to reopen the claim for 
service connection for a psychiatric disability.  At that 
time, the Board also remanded the issue of service connection 
for a heart disability to the RO for additional development.


FINDINGS OF FACT

1.  The veteran was found to have a systolic murmur in 
service; heart disease was not present in service.

2.  The veteran's current heart disability, first found long 
after service, is not related to an incident of service, 
including the systolic murmur.


CONCLUSION OF LAW

Coronary heart disease was not incurred in or aggravated by 
active service; nor may coronary heart disease be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from August 1966 to August 
1970.

Service medical records show that the veteran was 
hospitalized in June 1970 for evaluation of depression, heavy 
drinking, and a possibility of drug addiction.  On physical 
examination during this hospitalization, a Grade I/VI 
nonradiating apical systolic murmur was found.  Heart disease 
was not diagnosed.  Nor do the other service medical records 
reveal the presence of heart disease.  The report of the 
veteran's medical examination for separation from service in 
July 1970 shows a normal heart.

VA and private medical records show that the veteran was 
treated and evaluated for various problems in the 1980's, 
1990's, and 2000.  The more salient medical reports with 
regard to the claim for service connection for a heart 
disability are discussed below.

A VA summary of the veteran's hospitalization in August 1989 
reveals that he was admitted for left chest pain.  
Cardiovascular examination was negative.  The diagnoses were 
chest pain of unclear etiology, hyperlipidemia, and exogenous 
obesity.

A VA summary of the veteran's hospitalization in August 1992 
notes that he had no history of hypertension, diabetes or 
coronary artery disease.  He was admitted with vague pain in 
the epigastric area radiating down both elbows of 10 days 
duration that was gradually getting worse.  Clinical findings 
during this hospitalization were suggestive of recent 
inferior myocardial infarction that remained the same 
throughout his stay in the hospital.  The diagnosis was acute 
inferior myocardial infarction.

A VA summary of the veteran's hospitalization from September 
to October 1992 shows that he underwent coronary artery 
bypass graft and cardiac catheterization.  The diagnoses were 
coronary artery disease and acute inferior myocardial 
infarction.

A private medical report dated in July 1993 notes that the 
veteran suffered an extensive inferior myocardial infarction 
in August 1992 and that he subsequently underwent cardiac 
surgery.  It was noted that he had been on cardiac 
medications since then.

The veteran testified before the undersigned sitting at the 
RO in September 1995.  His testimony was to the effect that 
he had a heart murmur in service that was the early 
manifestation of his current heart disability.  His testimony 
was to the effect that service connection should be granted 
for his current heart disease based on onset in service.

The veteran underwent a VA medical examination in June 1996 
to determine the nature and extent of any heart disease.  The 
diagnoses were status post myocardial infarction, status post 
coronary artery bypass graft, and mild chronic obstructive 
pulmonary disease.

The veteran underwent a VA medical examination in August 1999 
to determine the nature and extent of any heart disease.  A 
history of heart murmur in service was noted.  The examiner 
who reviewed the evidence in the veteran's claims folder 
noted a history of hospitalization for chest pain as well as 
a long history of drug abuse such as marijuana, and crack 
cocaine.  A history of heavy drinking and of smoking 1 to 1 
and 1/2 packs of tobacco per day for approximately 26 years was 
also noted.  A history of myocardial infarction in 1992 and 
subsequent heart surgery was noted.  The assessment was 
coronary artery disease with bypass graft, 3 vessel in 1992.  
It was noted that the veteran had a grade I systolic ejection 
murmur in service that was still present.  The examiner 
opined that it was unlikely that the grade I systolic 
ejection murmur was related to the coronary artery disease.


B.  Legal Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and to be codified as 
amended at 5102, 5103, 5106 and 5107) redefined VA's duty to 
assist a veteran in the development of a claim.  The Board 
finds that all relevant evidence has been obtained with 
regard to the veteran's claims for service connection for a 
heart disability.  There is no identified evidence not 
accounted for and an examination has been performed with 
regard to the veteran's claim.  In a March 2001 letter, the 
RO advised the veteran of the evidence needed to successfully 
prove his claim and offered to assist him in obtaining any 
relevant evidence.  The veteran and his representative have 
been provided with a statement of the case that discusses the 
pertinent evidence, and the laws and regulations related to 
the veteran's claim, that essentially notifies the veteran of 
the evidence needed to prevail on his claim.  Under the 
circumstances, the Board finds that the veteran has been 
provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of this claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where cardiovascular-renal disease becomes manifest to a 
degree of 10 percent within one year from date of termination 
of active service, it shall be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The service medical records show that the veteran was found 
to have a systolic murmur, but these records do not reveal 
the presence of heart disease.  A laboratory finding of 
itself is not sufficient to demonstrate the presence of a 
chronic heart disability.  38 C.F.R. § 3.303(b).

The post service medical records do not show the presence of 
heart disease until 1992, long after the veteran's separation 
from service, and do not link the veteran's current coronary 
artery disease to an incident of service, including the 
systolic murmur.  The examiner who conducted the August 1999 
VA examination opined that it was unlikely that the veteran's 
current heart disease was related to the systolic murmur.

Statements and testimony from the veteran are to the effect 
that his heart murmur in service was the early onset of his 
current coronary heart disease, but this lay evidence is not 
sufficient to support a claim for service connection of a 
disability based on medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

After consideration of all the evidence, including the 
testimony, the Board finds that the veteran's current heart 
disease was first demonstrated long after service and is 
unrelated to an incident of service, including the systolic 
murmur.  The preponderance of the evidence is against the 
claim for service connection for a heart disability, and the 
claim is denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (to be codified as amended at 38 C.F.R. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

Service connection for a heart disability is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

